Citation Nr: 0524359	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  04-01 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from November 1943 to 
February 1946.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 RO decision that 
denied, in pertinent part, service connection for bilateral 
hearing loss.   

In March 2005, the Board issued a decision, in pertinent 
part, denying service connection for bilateral hearing loss.  
Shortly thereafter, the veteran contacted VA and identified 
additional medical treatment records, which were subsequently 
obtained.  In August 2005, based upon its receipt of 
additional evidence, the Board vacated its prior decision of 
March 2005 as to the issue of hearing loss.  Later that same 
month, the Board dismissed the veteran's motion for 
reconsideration of the March 2005 decision as moot.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking entitlement to service connection for 
bilateral hearing loss.  

Based upon its review of the veteran's claims folder, the 
Board finds there is a further duty to assist the veteran 
with his claims herein.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The veteran served on active duty from November 1943 to 
February 1946.  A review of his report of separation listed 
his military occupational specialty as a light truck driver.  
Nevertheless, the evidence shows that the veteran was injured 
while firing a howitzer, and that he served in a field 
artillery battalion.  Thus, it is conceded that he was 
exposed to loud noises during service.

Evidence recently submitted on behalf of the veteran 
documents that he currently has bilateral hearing loss as 
defined for VA purposes under 38 C.F.R. § 3.385.  This 
evidence has not previously been considered by the RO.  In 
addition, the Board believes that the circumstances of this 
case now warrant that an etiological opinion be obtained 
concerning the veteran's current bilateral hearing loss.

In view of the foregoing, the case is remanded for the 
following action:  

1.  The RO should have the veteran 
identify all VA and non-VA medical 
providers who have treated him for 
hearing loss since his discharge from 
service in February 1946.  The RO should 
then obtain copies of the related medical 
records that are not already in the 
claims folder.  

2.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the nature and etiology of any 
current bilateral hearing loss found.  
The claims folder should be provided to 
and reviewed by the examiner.  
Audiological test results should be set 
forth in detail.  In conducting this 
examination, the examiner should obtain a 
complete history of the veteran's noise 
exposure, both during and after his 
discharge from the service, including 
commentary on his post service 
employment.  Based on examination 
findings, review of historical records, 
and medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to the date of 
onset and etiology of any current 
bilateral hearing loss, including any 
relationship with military service.  

3.  Thereafter, the RO should review the 
veteran's claim for service connection 
for bilateral hearing loss.  If the claim 
remains denied, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case, and 
give them an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




